Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 25, neither Moody (US3865156A) nor Nilsson (US5915425A) disclose every single limitation as set forth, nor does the combination of Moody and Nilsson teach single limitation of the claim. Specifically, the prior art fails to disclose “a cut-off spring; an actuator configured to be positioned in a loaded condition where the actuator compresses the cut-off spring in a first direction, and 15a blade connected to the actuator, the blade configured to cut the cable tie when the actuator is freed from the loaded condition to move in a second direction based on pressure from the cut-off spring” in combination with the other limitations of the claim. 
Claims 2-17, 19-23 and 26 are allowed because they depend from claim 1.

Regarding claim 24, neither Moody (US3865156A) nor Nilsson (US5915425A) disclose every single limitation as set forth, nor does the combination of Moody and Nilsson teach single limitation of the claim. Specifically, the prior art fails to disclose “configuring an actuator of the cable tie application tool in a loaded condition where the actuator compresses a cut-off spring in a first direction; locking the actuator in the loaded condition; and 10activating a cut-off system of the cable tie application tool to free the actuator to move rearward to the cut-off spring in a second direction and cut the cable tie through a blade connected to the actuator” in combination with the other limitations of the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725